Opinion issued December 6, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00640-CV



SUMMERS GROUP, INC.,  Appellant

V.

PAIGE ELECTRIC COMPANY, L.P.,  Appellee



On Appeal from the 295th District Court
Harris County, Texas
Trial Court Cause No. 2005-32442



MEMORANDUM OPINION Appellant has filed a motion to dismiss its appeal.  More than 10 days have
elapsed, and no objection has been filed.  No opinion has issued.  Accordingly, the
motion is granted, and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.